Catón, J. Unless we are inclined to overrule our decision in the case of Webster v. The People, 14 Ill. 365, this judgment must be affirmed. In that case this question and the whole of it is expressly decided, and in a stronger case than this. That was an action of debt on a penal statute brought in the name of the State. This is a mere action of trespass brought by one citizen against another. There is no reason why the proof should be any stronger in this case than as if the action were trover, replevin or detinue, or even a simple action of assumpsit. It is a simple question of right between two men. One asserts a right which the other denies. The question is, in whose favor is the balance of proof? Does the plaintiff convince the judgment that the right which he claims is with him, or that the defendant has done him the injury of what he complains ? If it is proved by the same measure of evidence which would be sufficient in any other civil controversy, that is sufficient. The Circuit Court committed no error, and the judgment must be affirmed. Skinner, J. The trespass alleged in the plaintiff’s declaration does not amount to a charge of crime, or aver facts constituting in law a crime. Crime therefore not being directly imputed to the defendant, no presumption of innocence is involved, and a preponderance of evidence is sufficient to sustain the verdict. Judgment affirmed.